Citation Nr: 0314247	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  99-06 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Montgomery, 
Alabama


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical services associated with the veteran's 
unauthorized private treatment on March 29, 1998.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran had periods of active duty from July 1986 to 
March 1987 and from September 1987 to December 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision of the Department 
of Veterans Affairs (VA) Medical Center (MC) in Montgomery, 
Alabama.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  This law redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim and includes an 
enhanced duty to notify him as to the information and 
evidence necessary to substantiate his claim.  The record 
does not reflect that the MC has properly notified the 
veteran as to the information and evidence necessary to 
substantiate his claim for payment or reimbursement for the 
cost of unauthorized medical services associated with the 
veteran's unauthorized private treatment on March 29, 1998.  


Therefore, this case is REMANDED to the RO for the following 
additional action:  


The Medical Center must assure compliance 
with the requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106- 475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002) and its implementing regulations.  
The MC's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence VA will obtain and 
which evidence the veteran is expected to 
present.  The MC should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim. 

If and only if additional evidence is 
received, the MC should again consider 
the veteran's claim.  If any action taken 
remains adverse to him, he and his 
representative should be furnished a 
supplemental statement of the case and 
should again be given an opportunity to 
respond.  


Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  


This claim must be afforded expeditious treatment by the MC.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the MCs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




